Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to papers filed November 10, 2020. Applicant’s response to restriction requirement of August 31, 2020 has been entered. 
Claims 19-38 are currently pending. Claims 1-18 have been canceled and claims 19-38 have been newly added by Applicants’ amendments filed on November 10, 2020.
Applicant’s election without traverse of Group III, claim(s) 18 (now canceled), drawn to drawn to method for producing the modified bacteriophage in Applicants’ response filed on November 10, 2020 is acknowledged. New claims 19-38 read on the elected invention. The restriction among Groups I-IV is maintained and made final. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Therefore, claims 19-39 are currently under examination to which the following grounds of rejection are applicable.
Priority 
This application is a DIV of 15/147,483 filed on 05/05/2016, now U.S.  PAT 10,106,784, which is a DIV of 14/190,727 filed 02/26/2014, now PAT 9,359,596, which is a DIV of 12/672,311 filed on 06/03/2010, now PAT 8,697,049, which is a 371 of PCT/EP08/60360 08/06/2008. Additionally, acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application GB 0715416.4 filed on 08/07/2007, which is in English, was provided with the parent US Application No.12/672,311.

Specification
Cross-Reference to Related Application
The disclosure filed 9/12/2018 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now US Patent 10106784, corresponding to U.S. Application 15/147,483 filed on May 5, 2016.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23 and 35 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 23 is vague and indefinite because it is unclear what is encompassed by the recitation "90% identity”. As there is not any sequence identified in the claim, it is not possible to definitively determine what is within the scope of the claim; a nucleic acid, protein, small molecule or other. Thus it is unclear in reference to what the % identity is made. Therefore, the metes and bounds of the claims as a whole are unclear.

***
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-39 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for:  
An in vitro process for the production of a modified bacteriophage comprising growing Staphylococcus aureus comprising genetic material encoding a Φ11 bacteriophage; causing the bacteriophage to replicate in the bacterial host; and harvesting the bacteriophage, wherein the Φ11 bacteriophage comprises a holin gene which is replaced by a gene encoding Bacillus megaterium  α/β small acid-soluble spore protein (SASP) under the control of an fbaA promoter,
does not provide an enabling disclosure for production of: (i) any bacteriophage able to replicate in any bacterial host with the contemplated function of being toxic to a target bacterial pathogen (claims 19 and 32), (ii) any location of the bacterial SASP into the genome of the bacteriophage so as to avoid expression of the SASP gene during proliferation of the production 
The specification does not enable any person skilled in the art to which it pertains or with which it is most nearly connected, to use the invention commensurate in scope with this claim. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
 
The claimed modified bacteriophages are broadly but reasonably interpreted as comprising any constitutive promoter controlling expression of a SASP gene encoding the SASP protein, which promoter may be foreign to the bacteriophage and to the SASP gene, said promoter allowing the bacteriophage to proliferate in a host cell (any host cell) while at the same time allowing said modified bacteriophage to effectively kill any infected host cell (“not strong enough to kill the bacteriophage's host during growth of the host bacterium; they do not prevent the production of adequate phage titers within the timescale required by a manufacturing process, i.e. prior to host cell death. However, they are sufficiently strong so as to drive the production of toxic levels of SASP when present in multiple copies, i.e. following delivery of multiple copies of the SASP gene to a targeted cell or due to phage replication in a targeted cell” See ¶ [0016] of the published application) .
The specification provides insufficient data to enable claims directed to the production of modified bacteriophages in any bacterial host, said  bacteriophages comprising an undefined number of  promoters which are foreign to the bacteriophage and the bacterial SASP gene and characterized by being able to avoid expression of the SASP gene during proliferation of the bacterial host in the process of production while also able to drive toxic levels of the SASP gene product when delivering the produced bacteriophage to a target bacterial cell. Thereby, specific 
	In relation to the production of a modified bacteriophage from any bacteria where the 
SASP gene is under the control of a constitutive promoter which is foreign to the bacteriophage
and the SASP gene, the specification teaches transformation of S. aureus strain PTL47 with the pSA4. This plasmid pSA4 comprises the fbaA-SASP-C and was used to replace the Holin Gene from S. aureus Phage Φ11 ¶¶ ([0059]-[0061]). Specifically, the promoter for the fructose bisphosphate aldolase gene, fbaA, from S. aureus N315 (accession no. BAB43211) is joined with SASP-C gene from Bacillus megaterium which is the preferred α/β -type SASP. The SA4 was transformed into S. aureus strain PTL47, a monolysogen of Φ11 in RN4220. Lysates produced comprising cell-free phage lysate were used to infect S. aureus strain 8325-4 resulting in the isolation of a lysogen strain carrying the phage called PTSA 1.2/A (see FIG. 4). Figure 5 illustrates a cell kill curve showing efficacy of PTSA1.2/A against an S. aureus strain vs. S. aureus cells without PTSA1.2/A, with killing effect 10,000 to 100,000-fold greater relative to control cells within one hour. Moreover,  Fig. 6, illustrates number. of viable cells/ml after infection of S. aureus cells with SASPject PTSA1.2/A (Φ11:holin: :SASP-C+) vs. SA0/A (Φ11 :holin-: :SASP-C-), providing support for efficient lysis of S. aureus cells with the phage carrying the lysogen strain PTSA1.2/A  in relation to the phage carrying a deleted holin. 
Fig. 7 illustrated effect of SASPject PTSA1.2/A (Φ11:holin: :SASP-C+) upon a PTSA1.2/A monolysogen of S. aureus at different densities. Accordingly, the specification demonstrates production of the lysogen strain PTSA1.2/A , e.g., modified Φ11 bacteriophage, and efficient infection/lysis of the S. aureus strain, wherein the phage PTSA1.2/A comprises a holin gene which is replaced by the SASP-C gene under the control of the fbaA promoter. However, the 
specification is silent about any other modified bacteriophage comprising a constitutive promoter which is foreign to the bacteriophage and the SASP gene, and wherein the SASP gene is located   randomly in  the genome of the Φ11 bacteriophage (any bacteriophage) so as to avoid expression of the SASP gene during proliferation of S. aureus (any production host) with the contemplated 
At the time the invention was made, it was known in the art that  lysogenic bacteriophages are specific to their bacterial targets. For example, Fairhead et al., (U.S. Patent No. 7,632,512; of record) discloses in Appendix 4 a list of common pathogens and their phages. Specifically, in column 27, lines 50-65, bridging to column 28, lines 1-12, Fairhead et al., describes specific S. aureus strain’ bacteriophages  including bacteriophage Φ11.  The skilled artisan understands that to enter a host cell, bacteriophages bind to specific receptors on the surface of bacteria. This specificity means a bacteriophage can infect only certain bacteria bearing receptors to which they can bind, which in turn, determines the phage's host range. Applicants have merely provided one example of a Φ11 bacteriophage targeting S. aureus strain PTL47, a monolysogen of Φ11 in RN4220. The Specification teaches in Appendix 1, a list of common pathogens and some of their phages. However, there is not disclosure of how a phage that is specific to Streptococci such as CP-1 would grow and be harvested from any bacterium other than Streptococci. Furthermore, there is not disclosure of how  an fbaA constitutive promoter that efficiently expresses the SASP gene in Staphylococcus aureus by replacing the holin gene, such that the fbaA constitutive promoter does not transcriptionally activates expression of sufficient SASP to kill the host production strain from which the modified bacteriophage is to be harvested, could also be functional in a different bacterial host such as Streptococci.  There are not teachings of how to make and use promoters foreign to any bacteriophage and the bacterial SASP gene for phage production in a bacterial host, for that matter. The claimed promoter broadly embrace Staphylococcus aureus would not promote expression of sufficient SASP so as to prevent killing of the host bacterial cell before the bacteriophage is harvested, and moreover, how these promoters may be sufficiently strong so as to drive the production of toxic levels of SASP in Staphylococcus aureus when present in multiple copies, i.e. following delivery of multiple copies of the SASP gene to a targeted cell or due to phage replication in Staphylococcus aureus, let alone any target cell (¶ [0016] of the published application). There is not disclosure about how to make and use at all the claimed the species of constitutive promotes which are foreign to the bacteriophage and the SASP gene and able to transcriptionally control SASP gene product in Staphylococcus aureus, as broadly claimed.
In relation to the holin gene, it was known in the art that the lambda S gene encodes a holin, which is responsible for initiating cell lysis  and the PR promoter controls transcription of the S gene (page 13, lines 1 to 7 of WO 02/40678; of record). The applicant is on record as stating that the prior art in WO 02/40678 does not teach that expression from PR is constitutive. Applicant is also on record as stating that in the case of the holin S, it is critical that there is no expression of this gene during lysogeny to avoid killing the bacterial host (See  page 2 of Applicant’s remarks filed in 6/20/2021 for parent application 12/672,311). Consequently, one of ordinary skill in the art would appreciate that knocking down a holin S would result in a bacteriophage that is non-lytic. This is advantageous because prevention of cell lysis of a producer bacterial host cell inhibits any toxic content (e.g., holin protein, SASP gene product) of the cell from being released and adversely affecting the production of modified recovered bacteriophage.
In conclusion, though sufficient description is given for SASPject PTSA1.2/A (Φ11:holin: :SASP-C+) causing the bacteriophage to replicate in Staphylococcus aureus, and harvesting bacteriophage PTSA1.2/A, wherein the fbaA, from S. aureus N315 does Staphylococcus aureus, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of a genus of:  (i) any bacteriophage able to replicate in any bacterial host with the contemplated function of being toxic to a target bacterial pathogen (claims 19 and 32), (ii) any location of the bacterial SASP into the genome of the bacteriophage so as to avoid expression of the SASP gene during proliferation of the production host (claim 19), and (iii) any constitutive promoter which is foreign to the bacteriophage and the SASP gene (claim 19), as broadly claimed. 
***
		Claims 19-39 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."

MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
		While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth in the paragraphs above.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 19-22, 25-28 and 31  are rejected under 35 U.S.C. 103(a) as being unpatentable over Fairhead et al., (U.S. Pub. 2004/0097705; Publication date May 20, 2004; of record) in view of Doherty et al (2006; J. Bacteriol. pp.  2885-2897; of record) .
Regarding claim 19, Fairhead et al., discloses methods for production of plasmid SSPC-lambda comprising infecting E . coli with plasmid SSPC-lambda, wherein viability of E. coli decreases following infection (paragraph [0053]; Figure 12), wherein  the modified lambda phage incudes S. aureus bacteriophage Φ11 carrying a SASP gene (paragraph [0115] of the published application). In non-preferred embodiments, Fairhead discloses a gene (sspC) encoding the SASP under the control of an inducible promoter (paragraph  [0004]) and under the control of a strong promoter to enhance expression of SspC (a gene encoding a α/β -type SASP within the cell) (paragraphs [0133], Appendix 4, col. 27, line 31 of the published application).
Fairhead does not specifically teach the term “constitutive promoter” which is foreign to the bacteriophage and the SASP gene.
However, used of strong constitutive promoter to express a gene of interest in S. aureus in large quantities were known in the art at the time the invention was made, as evidenced by the teachings of Doherty et al., The author discloses complementation experiments in E. coli and S. aureus luxSSa mutants using the complementation plasmid pS10-luxS , wherein wherein luxSSa is under the control of a constitutive promoter. Large quantities of the LuxSSa protein were expressed in the complemented strain promoter (page 2891, col. 2).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to substitute the constitutive promoter of Doherty et al., for the inducible promoter or strong promoter of Fairhead to drive high-level constitutive expression of a SASP gene in a hot cell.  One would be motivated to combine these teachings based on previous examples of constitutive promoters and their successful used by Doherty et al., providing constitutive expression of a transgene in S. aureus in large quantities under the control of the constitutive luxSSa promoter. In addition, given the high level of skill in the art, as 
Regarding claim 20, Fairhead et al., discloses modified lambda phages including S. aureus bacteriophage Φ11 carrying Bacillus megaterium SASP (paragraph [0164]).
 Regarding claims 21-22 and 25, Fairhead et al., discloses modified lambda phages including S. aureus bacteriophage Φ11 carrying a SASP gene (paragraph [0115] of the published application), including Bacillus megaterium SASP (paragraphs [0164][0240][0245]).
Regarding claims 26 and 27, Fairhead et al., teaches that a polynucleotide that is inserted within, or largely replace the S gene which encodes the holin protein (paragraph [0030] of the published application).
Regarding claim 28, the combined teachings of Fairhead and Doherty make obvious a  single copy of the SASP gene functionally linked to said constitutive bacterial promoter. 
In relation to the recitation of “said promoter drives production of toxic levels of SASP when present in multiple copies in a target bacterium”, it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
In the instant case the “wherein” clause of the constitutive bacterial promoter provides no patentable weight, as the characteristics are a direct result of the structure of the SASP gene functionally linked to said constitutive promoter, absent evidence to the contrary.  
Regarding claim 31, Fairhead et al., discloses compositions comprising the modified S. aureus bacteriophage Φ11 carrying a SASP gene formulated which a carrier 
(paragraph [0037]). 
***
Claims 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fairhead et al (U.S.Pub. 2004/0097705; Publication date May 20, 2004; of record ) in view of Doherty et al (2006; J. Bacteriology, pp.  2885-2897; of record) as applied to claim 19 above, and further in view of in view of Wong et al., (2003; Applied and Environmental Microbiology pp. 5767–5771). 
The teachings of Fairhead and Doherty are set forth in the paragraphs above. In addition,   Fairhead et al., teaches a map of SSPC-lambda showing the substitution of the lambda S gene by the sspC gene from B. subtilis and insertion of a chloramphenicol resistance marker gene (paragraphs [0047][0085]). 
However, Fairhead et al., does not teach a cadmium resistance marker. 
Before the effective filing date of the claimed invention, Wong et al., discloses plasmid constructs comprising a  cadmium resistance marker (Cdr ) that confers resistant for plasmid pND919, which expresses Cdr in S. thermophiles (abstract, page 5770; col 2, last paragraph). 
	I would have been prima facie obvious for one of ordinary skill in the art to substitute the Cdr of Wong for the chloramphenicol resistance marker gene Fairhead with a reasonable expectation of success. Therefore, these compositions are functional equivalents in the art, and S. thermophiles strains using a food-grade selectable marker such as Cdr was known in the art at the time of the invention.  
***
Claims 23-24 and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fairhead et al (U.S.Pub. 2004/0097705; Publication date May 20, 2004; of record ) in view of Doherty et al (2006; J. Bacteriology, pp.  2885-2897; of record) as applied to claim 19 above, and further in view of Gill et al., (Gill et al.,  J. Bacteriology, 2005, p. 2426–2438; of record) Resch (Proteomics 2006, 6, 1867–1877; of record)  and Kuroda et al (Lancet. 2001 pp. 1225-40; of record).
The teachings of Fairhead and Doherty are set forth in the paragraphs above. The combined disclosure fails to teach the promoter for the fructose bisphosphate aldolase gene, (fbaA) from S. aureus.
At the time the invention was made, Resch et al., discloses that the most prominent member of Staphylococcal infections  is Staphylococcus aureus of which antibiotic-resistant S. aureus strains have evolved, including strains resistant to meticillin or vancomycin causing  chronic infections, e.g., biofilm formation on prosthetic implants or catheters; these strains persist in the clinic and in the community. Moreover, Resch et al., teaches proteins that were upregulated in biofilm cells including FbaA, Pgi, and others (page 1876; col. 1, first full paragraph). The whole genomic sequence of meticillin-resistant Staphylococcus aureus was known in the art including open reading frames as evidenced by Kuroda et al., (Lancet. 2001 Apr 21;357(9264):1225-40). Indeed, the specification as filed provides support for the use of the S. aureus N315 (accession no. BAB43211).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made in an attempt to transcriptionally express high levels of the SASP gene in S. aureus under the control of a promoter that is foreign to the bacteriophage and to a SASP gene, e.g., B. megaterium SASPC, to functionally link the SASP gene to the constitutive fructose bisphosphate aldolase gene promoter from S. aureus, particularly because Resch et al., teaches that FbaA proteins are upregulated in biofilm cells and the gene promoter for the fructose bisphosphate aldolase gene, fbaA, from S. aureus N315 (accession no. BAB43211) was known in the art. Cloning of the B. megaterium SASPC under the transcriptional control of the FbaA promoter would have been expected to successfully drive transcription of said SASPC transgene in antibiotic-resistant S. aureus strains in order to provide vectors for phages able to kill S. aureus strains causing chronic infections in clinical cases and resistant to meticillin or vancomycin.
	Regarding claims 29-30, Gill et al., discloses opportunistic strains of meticillin-resistant Staphylococcus pathogen as the major causative agent of numerous hospital- and community-acquired infections comprising genes for cadmium resistance (abstract; page 2431; col. 2), such that one of ordinary skill in the art would find prima facie obvious to express a SASP which is toxic to the target bacterium using  a cadmium resistant marker. Using a cadmium resistant marker would have provided markers for analysis phages able to kill S. aureus strains causing chronic infections in clinical cases and resistant to meticillin or vancomycin.

Conclusion
Claims 19-32 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633